B. F. SAFFOLD, J.
—; The appellant sued the appellees to recover damages for the detention of a storehouse or office, from the 1st October, 1870, to the 1st December, 1871. The defendants pleaded that on the 10th October, 1870, the plaintiff instituted an action of unlawful detainer for the recovery of the premises against them, before a justice of the peace; and on the 14th of the same month recovered a judgment. A demurrer to this plea was overruled, and judgment was given for the defendants; and this ruling of the court is now assigned as error. The demurrer ought to have been sustained. The *284judgment in the detainer suit did not necessarily carry any damages with it, except costs. R. C. § 8305. It was, therefore, not a bar to an action for damages sustained either before or after its rendition, which were not recovered by it. The suit is for damages accrued subsequently. to its date. R. C. §§ 3311, 3312.
The judgment is reversed', and the cause remanded.